Citation Nr: 1440406	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-29 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating, in excess of 50 percent, for major depressive disorder with anxiety disorder.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran was granted an initial 30 percent disability rating, effective November 17, 2010, which was continued in the July 2012 decision.  An initial rating of 50 percent was granted in the August 2012 decision, effective November 17, 2010.

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2013 VA examination report, as well as a May 2012 VA discharge summary report noted that the Veteran had treatment at the University of Utah emergency department for his psychiatric condition. The private treatment reports are not of record and therefore should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he provide the names and addresses of any private psychiatric facilities from which he has received treatment to include the University of Utah.  The veteran should then sign a VA Form 21-4142 authorization and consent to release information form for each identified psychiatric facility.  Upon receipt of the VA Forms 21-4142, the RO should contact those private treatment facilities identified and request any relevant records pertaining to any treatment for any psychiatric condition.  All documents obtained should be associated with the Veteran's claims file.

2. After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



